DETAILED ACTION
This office action is in response to applicant’s filing dated December 31, 2021 and April 12, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
 

Status of Claims
Claim(s) 31-60 is/are pending in the instant application.  Claim(s) 1-30 were previously canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-60 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3) and (see MPEP 2164).
In the instant case, claims 31-60 are directed to a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof, wherein:
the formulation achieves a mean Cmax plasma concentration of more than 167 ng/ml, 180 ng/ml, 190 ng/ml, 200 ng/ml, or 224 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claims 30-34, 41, 42, 44, 45, and 55).
the formulation achieves a mean Cmax plasma concentration within 80-125% of 224 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claim 35, 46, and 56).
the formulation achieves a mean plasma AUC0-∞ of more than 3000 h*ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claim 36, 43, 51, and 52)
the formulation achieves a higher mean plasma Cmax and a higher mean plasma AUC0-∞ in a population of healthy female adults less than 65 years of age compared to a population of healthy male adults less than 65 years of age following oral administration of a single dose of the formulation (claim 37, 47, and 57)
the formulation achieves a higher mean plasma AUC0-∞ in healthy Caucasian adults less than 65 years of age compared to a population of healthy African American adults less than 65 years of age following oral administration of a single dose of the formulation (claim 38, 48, and 58)
the formulation achieves an arithmetic mean plasma concentration at least 2.0 ng/ml at 15 minutes (claim 39, 49, 53, 59, and 60) or at least 79 ng/ml at 45 minutes (claim 40, 50, 54) following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age 

Thus, the claims encompass a genus of formulations comprising rofecoxib which are defined by functional characteristics when administered in a solid oral dosage form as a single dose to a population of healthy adults less than 65 years of age.   
The phrase “a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof…” is open ended and as such, it does not exclude any other ingredients from being present together with rofecoxib (instant claims 31-40, 42-50, 52-58, and 60); and it does not exclude any other ingredients from being present together with rofecoxib and any agent that functions as a disintegrant (instant claim 41, 51, and 59).  As such, the claims are being interpreted as: a mixture or composition comprising rofecoxib (instant claims 31-40, 42-50, 52-58, and 60) or a mixture or composition comprising rofecoxib and a disintegrant (instant claim 41, 51, and 59) limited by certain physicochemical properties which does not exclude the presence of other components. 
Therefore, the claims encompass a genus of compositions defined by its physicochemical properties, which is simply a wish to know the identity of such composition that will satisfy those physicochemical properties.  Accordingly, there is insufficient written description encompassing: “a mixture or composition comprising rofecoxib (instant claims 31-40, 42-50, 52-58, and 60) or a mixture or composition comprising rofecoxib and a disintegrant (instant claim  41, 51, and 59)” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of “a mixture or composition comprising rofecoxib” or “a mixture or composition comprising rofecoxib and a disintegrant” in which the formulation provides one or more of the claimed pharmacokinetic properties as disclosed in the instant claims are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “a mixture or composition comprising rofecoxib” or “a mixture or composition comprising rofecoxib and a disintegrant” in which the formulation provides one or more of the claimed pharmacokinetic properties as disclosed in the instant claims, does not distinguish any particular composition comprising rofecoxib or a pharmaceutically acceptable salt thereof or any particular composition comprising rofecoxib or a pharmaceutically acceptable salt thereof and a disintegrant from other compositions having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicants disclose 3 compositions comprising rofecoxib, lactose monohydrate, microcrystalline cellulose, hydroxypropyl cellulose, croscarmellose sodium, magnesium stearate, and Pigment Blend Yellow (see Table 9 [0645] and Table 11 [0656]). 
Given the broad scope of the claimed subject matter (the large genus of formulations comprising rofecoxib or rofecoxib and a disintegrant that might satisfy the instantly claimed physicochemical properties), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of “a composition comprising rofecoxib” or “a composition comprising rofecoxib and a disintegrant” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims.
In the absence of structural characteristics that are shared by members of the genus of “a composition comprising rofecoxib or a pharmaceutically acceptable salt thereof” or “a composition comprising rofecoxib or a pharmaceutically acceptable salt thereof and a disintegrant” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which other components (if any) and in which proportion should be present in the claimed composition besides rofecoxib in order to satisfy the above release profile.  

Response to Arguments
The Declaration of Robert Bellantone, PhD under 37 CFR 1.132 filed April 12, 2022 is insufficient to overcome the rejection based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the last Office action and is addressed in the response to the arguments set forth below.

Applicant argues:
The office action erred by requiring a structure/function correlation.  The Final Office Action tries to impose a requirement that the claims recite a particular structure/function correlation that gives rise to the PK parameters of claimed solid dosage formulations. Neither the courts nor the USPTO impose such a requirement. A structure/function correlation is one way to satisfy the written description requirement-but it is not the only way.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the claims encompass a genus of formulations comprising rofecoxib which are defined by functional characteristics when administered in a solid oral dosage form as a single dose to a population of healthy adults less than 65 years of age.   The phrase “a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof…” is open ended and as such, it does not exclude any other ingredients from being present together with rofecoxib.  As set forth above, Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  As set forth above, M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  As set forth above, in the instant case, Applicants disclose 3 compositions comprising rofecoxib, lactose monohydrate, microcrystalline cellulose, hydroxypropyl cellulose, croscarmellose sodium, magnesium stearate, and Pigment Blend Yellow (see Table 9 [0645] and Table 11 [0656]). The Examiner notes that Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib and the following inactive ingredients: croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide.  The Examiner notes that the ingredients taught by Vioxx® appear to be the same or very similar to those listed in Example 1.  Given the broad scope of the claimed subject matter (the large genus of formulations comprising rofecoxib or rofecoxib and a disintegrant that might satisfy the instantly claimed physicochemical properties), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of “a composition comprising rofecoxib” or “a composition comprising rofecoxib and a disintegrant” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims.  In the absence of structural characteristics that are shared by members of the genus of “a composition comprising rofecoxib or a pharmaceutically acceptable salt thereof” or “a composition comprising rofecoxib or a pharmaceutically acceptable salt thereof and a disintegrant” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).


Applicant argues:
A POSA would understand the application to disclose relevant, identifying characteristics.  In this case, written description for the pending claims is satisfied at least because, even if properly considered "genus" claims, when properly viewed from the perspective of a POSA, the Application discloses the relevant identifying characteristics of the claimed compositions.  In particular, Dr. Bellantone explains that a POSA would not consider the claims as a composition of matter in isolation, but would instead consider how the claimed solid dosage formulations perform when interacting with a living body (i.e., by generating the recited PK parameters).  Indeed, it is the very PK parameters recited in the claims that are the relevant identifying characteristics that distinguish the claimed compositions from the prior art, and, coupled with the disclosure of the Application (which a POSA would understand to provide a wealth of representative examples), show that the inventors were in possession of the claimed subject matter.  Once the POSA's perspective is taken into account, it becomes clear that a structure/function correlation need not be recited in the claims. Dr. Bellantone explains that this is because POSAs would understand that there are numerous different approaches within the ordinary level of skill in the art that could be used to produce dosage forms providing the recited PK parameters, and that these PK parameters are not tied to any one particular structure.   In particular, POSAs understand that properties such as dosage form structure, identity and relative amounts of components, and method of manufacture can be manipulated to impact rate, extent, and timing of release of a drug, which primarily determine the resultant PK properties.  A POSA would understand that there is no single "structure" required to achieve PK results.  Importantly, the Final Office Action fails to credit the substantial education and experience of a POSA. That background includes an understanding of materials and techniques used in pharmaceutical formulations that effectively allows a POSA, considering a particular active ingredient and target PK parameters, to limit the universe of additives, dosage form structure, manufacturing techniques, and testing protocols such that they would be able to obtain a variety of dosage forms with the desired PK properties. Dr. Bellantone explains that there is a limited subset of approaches that a POSA would use.  Moreover, developing formulations that meet a particular PK target is not "highly variable" as the Final Office Action suggests, but rather is sensitive to modification. Such "adjustment and optimization is not random trial and error, it is a studied, rational, and widely practiced approach based on a large body of knowledge and experience." Importantly, Dr. Bellantone's opinions are substantiated by objective evidence. As Dr. Bellantone explains, POSAs working in drug development, and especially in the generic pharmaceutical industry, routinely design new formulations that provide target PK parameters similar to those achieved by using existing drugs.  The claims recite PK parameters, which are not physicochemical properties, but instead reflect the interaction between physicochemical properties and biological systems. Moreover, given their education, background, and experience, a POSA, reading the claims and the specification would understand which functional approaches would be appropriate to achieve the recited PK parameters for a solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
It is well known in the art that pharmacokinetic properties of a formulation vary depending on the components present in the formulation, the amounts and ratios of the components, and how the formulation is made (e.g. crystallization or granulation processes).  The claim as written only requires the active agent rofecoxib.  The specification only provides data for a single example with 17.5 mg rofecoxib as claimed, this example contains the same or very similar components as those found in VIOXX.  The Examiner acknowledges that the specification provides data for other examples; however, these examples are outside the scope of the instant claims since they do not contain 17.5 mg of rofecoxib as required by the instant claims.  The Examiner further notes that though the examples are outside the scope of the claims, the other examples also appear to have the same components as the 17.5 mg of rofecoxib and thus the same components as the commercial product.  Thus, it is unclear how the disclosed compositions differ from the commercially available formulation other than the amount of rofecoxib.  The fact that Applicant argues that the commercial product which appears to contain the same components does not possess the claimed pharmacokinetic properties demonstrates that formulating a pharmaceutical composition with particular pharmacokinetic properties is highly variable including in compositions having the same components.  The fact that the specification discloses numerous disintegrants, diluents, binders, etc.; different tablet structures; or granulation processes does not provide sufficient description for the required components for formulating a composition with the desired pharmacokinetic properties.  The instant claims as presently claimed only require the presence rofecoxib, does not require specific tablet structures (e.g. a tablet having an intragranular and extragranular portion) or that it is formulated by any particular process.  The specification as written shows disclosure of a single composition within the claims, with specific components in specific amounts, made in a solid formulation having 2 components and intragranular component and an intragranular component.  The disclosure does not provide sufficient written description disclosure to support that Applicant was in possession of the full scope of compositions possessing the claimed pharmacokinetic properties as claimed.


Applicant argues:
The Final Office Action misconstrues the breadth of the claims, particularly, the breadth of formulations that fall within the scope of the present claims. For example, the Final Office Action frames the pending claims as covering any "mixture or composition comprising rofecoxib" or "rofecoxib and a disintegrant," incorrectly suggesting that the claims are "open-ended."  A POSA would understand that the claims are limited to only those solid dosage formulations comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, that achieve the recited PK parameters following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.  The specific examples provided by the Final Office Action - i.e., an "anti-inflammatory compound" and an "antibiotic penicillin" - are not germane to the pending claims because, for those examples, the functional language "anti-inflammatory" and "antibiotic" used in those cases describe only inherent properties of those compounds.  The present case differs in that the pending claims do not recite an inherent property of all rofecoxib formulations, but rather recite substantive PK limitations that narrow the scope of the claimed solid dosage formulations.  A plain reading of the pending claims demonstrates that they are substantially narrower than broad claims covering chemical compounds and biological targets.  A POSA would understand that "not all formulations of rofecoxib will meet either, let alone both, of these requirements." Moreover, a POSA would understand that the recited limitations differentiate the claimed formulations, even in the absence of a list of ingredients recited in the claims.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
With regard to the argument that the claims are not open-ended, it is well known in the art that pharmacokinetic properties of a formulation vary depending on the components present in the formulation, the amounts and ratios of the components, and how the formulation is made (e.g. crystallization or granulation processes).  The claim as written only requires the active agent rofecoxib.  As set forth above, the instant claims as written do not exclude any other ingredients from being present together with rofecoxib, thus the claims are open ended and encompass any compositions comprising rofecoxib and any excipients, including those not yet discovered, made by any process which result in the claimed functional properties.   With regard to the argument that the cited cases describe only inherent properties of those compounds and the present case differs in that the pending claims do not recite an inherent property of all rofecoxib formulations, but rather recite substantive PK limitations that narrow the scope of the claimed solid dosage formulations, the variability of a composition to arrive at certain properties is much greater than a specific compound and its functional properties.  It is well known in the art that pharmacokinetic properties of a formulation vary depending on the components present in the formulation, the amounts and ratios of the components, and how the formulation is made (e.g. crystallization or granulation processes).  The claim as written only requires the active agent rofecoxib.  Applicant has not provided sufficient written description to support the full scope of the instant claims.  As set forth above, the disclosed examples appear to have the same components found in the commercial product.  
As set forth above, it is unclear how the disclosed compositions differ from the commercially available formulation other than the amount of rofecoxib.  The fact that Applicant argues that the commercial product which appears to contain the same components does not possess the claimed pharmacokinetic properties demonstrates that formulating a pharmaceutical composition with particular pharmacokinetic properties is highly variable including in compositions having the same components.  The fact that the specification discloses numerous disintegrants, diluents, binders, etc.; different tablet structures; or granulation processes does not provide sufficient description for the required components for formulating a composition with the desired pharmacokinetic properties.  The instant claims as presently claimed only require the presence rofecoxib, does not require specific tablet structures (e.g. a tablet having an intragranular and extragranular portion) or that it is formulated by any particular process.  The specification as written shows disclosure of a single composition within the claims, with specific components in specific amounts, made in a solid formulation having 2 components and intragranular component and an intragranular component.  The disclosure does not provide sufficient written description disclosure to support that Applicant was in possession of the full scope of compositions possessing the claimed pharmacokinetic properties as claimed.


Applicant argues:
Dr. Bellantone explains that a POSA would understand that a hypothetical dosage form obtained by "chopping off' 30% of a VIOXX® tablet would not be encompassed by the claims. This is because VIOXX® label discloses that "[b]oth Cmax and AUC are roughly dose proportional across the clinical dose range" from 12.5 mg to 50 mg, which would allow a POSA to estimate the expected values for a hypothetical 17.5 mg dosage form of VIOXX®.  Accordingly, a POSA would expect that the Cmax value for a hypothetical 17.5 mg tablet of VIOXX® would fall far below that provided by the claimed 17.5 mg solid dosage formulations. None of those prior art solid dosage formulations of rofecoxib achieved or could achieve (if formulated as a solid dosage formulation comprising 17.5 mg of rofecoxib instead of 12.5 mg or 25 mg) the claimed pharmacokinetic results.  In rejecting the claims, the Office focuses almost entirely on this last element of the claims, which recite PK properties achieved by the recited solid dosage formulations comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof when administered to a population of patients. The Office incorrectly assumes, without support, that there is an expansive universe of solid dosage formulations which can achieve those results. This assumption is inconsistent with the understanding of a POSA, as discussed above, and is inconsistent with established case law.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
It is well known in the art that pharmacokinetic properties of a formulation vary depending on the components present in the formulation, the amounts and ratios of the components, and how the formulation is made (e.g. crystallization or granulation processes).  The claim as written only requires the active agent rofecoxib.  Applicant has not provided sufficient written description to support the full scope of the instant claims.  As set forth above, the disclosed examples appear to have the same components found in the commercial product.  
As set forth above, it is unclear how the disclosed compositions differ from the commercially available formulation other than the amount of rofecoxib.  The fact that Applicant argues that the commercial product which appears to contain the same components does not possess the claimed pharmacokinetic properties demonstrates that formulating a pharmaceutical composition with particular pharmacokinetic properties is highly variable including in compositions having the same components.  The fact that the specification discloses numerous disintegrants, diluents, binders, etc.; different tablet structures; or granulation processes does not provide sufficient description for the required components for formulating a composition with the desired pharmacokinetic properties.  The instant claims as presently claimed only require the presence rofecoxib, does not require specific tablet structures (e.g. a tablet having an intragranular and extragranular portion) or that it is formulated by any particular process.  The specification as written shows disclosure of a single composition within the claims, with specific components in specific amounts, made in a solid formulation having 2 components and intragranular component and an intragranular component.  The disclosure does not provide sufficient written description disclosure to support that Applicant was in possession of the full scope of compositions possessing the claimed pharmacokinetic properties as claimed.  
	Moreover, in a review of the Aluja reference, it appears that high-performance liquid chromatography assay was utilized for the determination of rofecoxib in human plasma after oral administration (page 863, left, 2nd paragraph).  In a review of the instant specification, it appears that LC-MS/MS (liquid chromatography with tandem mass spectrometry) was utilized for the determination of rofecoxib in human plasma after oral administration (instant specification [0969]).  These are very different methodologies that may result in differences in measurements and results obtained.


	Applicant argues:
	A POSA would understand the application to disclose a representative number of examples.    Written description is also satisfied for the pending claims at least because, even if properly considered "genus" claims, when properly viewed from the perspective of a POSA, the Application provides a "sufficient description of a representative number of species" of solid dosage formulations of rofecoxib which would fall within the scope of the claims, which satisfies the written description requirement.  As explained by Dr. Bellantone, even a single exemplary dosage form and target PK parameter would typically be sufficient for a POSA to have an expectation of obtaining additional dosage forms providing that target PK parameter.  Applicant provides more than enough "representative species" of formulations that would fall within the scope of the pending claims to support written description. In particular, the specification amply describes how to design, manufacture, and test solid dosage formulations of rofecoxib that provide for the PK parameters recited in the present claims.


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
It is well known in the art that pharmacokinetic properties of a formulation vary depending on the components present in the formulation, the amounts and ratios of the components, and how the formulation is made (e.g. crystallization or granulation processes).  The claim as written only requires the active agent rofecoxib in an amount of 17.5 mg.  The specification only provides data for a single example with 17.5 mg rofecoxib as claimed, this example contains the same or very similar components as those found in VIOXX.  The Examiner acknowledges that the specification provides data for other examples; however, these examples are outside the scope of the instant claims since they do not contain 17.5 mg of rofecoxib as required by the instant claims.  The Examiner further notes that though the examples are outside the scope of the claims, the other examples also appear to have the same components as the 17.5 mg of rofecoxib and thus the same components as the commercial product.  Thus, it is unclear how the disclosed compositions differ from the commercially available formulation.  The fact that Applicant argues that the commercial product which appears to contain the same components does not possess the claimed pharmacokinetic properties demonstrates that formulating a pharmaceutical composition with particular pharmacokinetic properties is highly variable including in compositions having the same components.  The fact that the specification discloses numerous disintegrants, diluents, binders, etc.; different tablet structures; or granulation processes does not provide sufficient description for the required components for formulating a composition with the desired pharmacokinetic properties.  The instant claims as presently claimed only require the presence rofecoxib, does not require specific tablet structures (e.g. a tablet having an intragranular and extragranular portion) or that it is formulated by any particular process.  The specification as written shows disclosure of a single composition within the claims, with specific components in specific amounts, made in a solid formulation having 2 components and intragranular component and an intragranular component.  The disclosure does not provide sufficient written description disclosure to support that Applicant was in possession of the full scope of compositions possessing the claimed pharmacokinetic properties as claimed.



Claim Rejections - 35 USC § 112
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-60 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-36, 39, 40, 43-46, 49, 50, and 53-56 recite the term “healthy adult.”  Claims 37, 47, and 57, recite the terms “healthy female adults” and “healthy male adults.”  Claims 38, 48, and 58 recite the term “healthy African American adults.”  It is unclear what adult subjects are encompassed by “healthy…adult.”  It is unclear which subjects fall within the metes and bounds of “healthy adult.”   It is unclear if “healthy adult” refers to a subject’s disease status (i.e. a patient with absolutely no health issues, not overweight, and has no injuries).  It is unclear if a subject that eats junk food or smokes but has no observable, diagnosed health related issues is encompassed by “healthy adult.”  
Claims 41 and 42, which depend from and thus incorporate all the limitations of claim 31, do not clarify the ambiguity of claim 31.  Claims 51 and 52, which depend from and thus incorporate all the limitations of claim 43, do not clarify the ambiguity of claim 43.  Claims 59 and 60, which depend from and thus incorporate all the limitations of claim 31, do not clarify the ambiguity of claim 53.   Thus, the rejection also applies to claims 41, 42, 51, 52, 59, and 60.

Response to Arguments
Applicant argues:
As explained by Dr. Bellantone, the term "healthy" is "one of the more commonly used terms in the field of pharmaceutical sciences," such that a POSA would readily understand the meaning of the term. Bellantone Decl.,   57. Clinical trial protocols, drug labels, journal articles, and patents regularly "distinguish between healthy versus diseased patients," for example, in PK studies, such as bioequivalence studies and cross-over trials. Bellantone Decl.,   57. Even absent any disclosure in the Application regarding the term "healthy," a POSA would readily understand this term to inform with reasonable certainty as to its meaning.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.  
As set forth above, it is unclear what is adults subjects are encompassed by “healthy…adult.”  The Examiner acknowledges that the specification provides inclusion criteria for applicants in the disclosed study.  However, in a review of the application, a definition the term “healthy adult” was not identified.  As set forth above, it is unclear which subjects fall within the metes and bounds of “healthy adult.”   It is unclear if “healthy adult” refers to a subject’s disease status (i.e. a patient with absolutely no health issues, not overweight, and has no injuries).  It is unclear if a subject that eats junk food or smokes but has no observable, diagnosed health related issues is encompassed by “healthy adult.”   With regard to the number of patents with claims that include the term "healthy", the Examiner notes that each application is carefully considered on its own merits.   The fact pattern in one application may not be applicable in another.  The Examiner cannot speak to the prosecution history and/or fact pattern of other applications.  In the instant case, the claimed pharmacokinetic properties depend on administration of the composition to a “healthy adult.”  As set forth above, it is unclear which subjects fall within the metes and bounds of “healthy adult.”  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-41, 43-51, and 53-59 stand rejected under 35 U.S.C. 103 as being unpatentable over Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in a previous Office Action).  
Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib and the following inactive ingredients: croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide (page 1, 3rd paragraph).  A tablet reads on a solid dosage formulation.  The Examiner notes that the ingredients taught by Vioxx® appear to be the same or very similar to those listed in Example 1 (Table 7).  Vioxx® does not explicitly teach a tablet comprising 17.5 mg of rofecoxib. 
However, Vioxx® does teach VIOXX is administered orally; the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Vioxx® teaches Osteoarthritis, the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

The prior art does not explicitly teach the disclosed composition achieves the pharmacokinetic properties of instant claims 31-41, 43-51 and 53-59.  However, the claimed pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).  
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Regarding claims 41, 51, and 59, croscarmellose sodium reads on disintegrant as evidenced by the instant specification which teaches croscarmellose sodium is a disintegrant (see paragraph [0051].
Taken together, all this would result in the formulation of claims 31-41, 43-51, and 53-59 with a reasonable expectation of success.


Claims 42, 52, and 60 stand rejected under 35 U.S.C. 103 as being unpatentable over Vioxx® (rofecoxib tablets, Merck & Co, Inc., March 2004, cited in a previous Office Action) as applied to claims 31-41, 43-51, and 53-59 above, and further in view of Boyong et al (WO 2010/033179 A1, cited in a previous Office Action) and Kumar et al (US 2005/0049291 A1, cited in a previous Office Action).
Vioxx® suggests all the limitations of claims 42, 52, and 60 (see above 103 rejection), except wherein the rofecoxib has a d90 particle size in the range of about 10 to about 12 µm, d50 particle size in the range of about 3 µm to about 4 µm, and a d10 particle size in the range of about 0.5 µm to about 1.0 µm.
However, Boyong teaches the aqueous solubility of an active pharmaceutical ingredient ("API") influences both the bioavailability of the drug and the rate at which the API can be released from a formulated product; the rate of dissolution of an API from a formulation can place an upper limit on the rate of absorption of the API in a person to whom the product is administered; many active pharmaceutical ingredients have poor aqueous solubility and low bioavailability; one method that has been used to improve the dissolution of API’s is to reduce the particles size of the active ingredient, which increases the surface area of the active ingredient and may result in an increased rate of dissolution (page 1, lines 12-21).  Boyong teaches the granules are useful for making oral solid dosage forms, for example capsules and compressed tablets, in a variety of shapes and sizes (page 5, lines 18-20); active pharmaceutical ingredients having poor aqueous solubility include rofecoxib (page 5, lines 23-32 and claim 4).  
Boyong teaches a granule for a pharmaceutical composition comprising a core which comprises at least one active pharmaceutical ingredient intimately associated with at least one hydrophilic polymer, wherein the active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml (claim 1); further comprising at least one excipient (claim 2); wherein the at least one excipient comprises at least one diluent and at least one disintegrant, further comprising a lubricant (claim 3); at least one active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml is rofecoxib (claim 4); where the at least one hydrophilic polymer is hydroxypropyl cellulose (claim 5); where the at least one diluent is lactose monohydrate and microcrystalline cellulose (claim 6); where the at least one disintegrant is croscarmellose sodium (claim 7); and where the granulate further comprises at least one lubricant, magnesium stearate (claim 8).  
Boyong further teaches a pharmaceutical composition in an oral dosage form, such as tablets or capsules, may be prepared using granulates; the dry granulate obtained by the methods described above can be used directly, or can be blended with one or more additional pharmaceutically acceptable excipients prior to use; in one embodiment, the granulate is blended with at least one lubricant prior to use, for example, prior to being compressed into tablets; the dry granulates can be further processed to change the particle size distribution to a desired distribution; the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.  
Thus, Boyong establishes that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.

	Kumar teaches it has now been discovered that, micronized drug or drug in submicron size range, when incorporated to the pharmaceutical compositions results in readier dissolution, increased rate of absorption, enhanced percutaneous absorption and hence better topical efficacy. [0012]; the wettability and hence dissolution properties of a biologically active substance or drug precursor greatly influence the bioavailability; it has been observed that by increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased thereby resulting in better permeability and percutaneous efficacy [0013].  Kumar further teaches a topical pharmaceutical composition exhibiting enhanced absorption and better efficacy of cyclooxygenase-2 enzyme inhibitor which
is attained through incorporation of micronized and submicronized drug particles into a vehicle suitable for topical application to the skin; the fine particle size of the COX-2 enzyme inhibitor is critical to the present invention wherein the distribution of particle size in the micron and preferably in the submicron size range; accordingly, the particle size of the drug is such that the mean particle size is less than about 30 microns, preferably less than about 5 microns and more preferably less than about 0.9 microns [0026].  Moreover, Kumar teaches Example 2, a pharmaceutical composition of rofecoxib [0060]; rofecoxib, micronized, mean particle size 9.51µ [0061]; and in vitro release for micronized and submicronized rofecoxib was very similar over the course of 240 min (see Table 6).  
As such, since Vioxx® teaches a tablet formulation comprising rofecoxib, croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide; since Boyong teaches composition comprising a granulate comprising rofecoxib wherein the excipients include croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, and microcrystalline cellulose and that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula; and since Kumar teaches that increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased and a formulation comprising micronized rofecoxib wherein the mean particle size is 9.51µ , it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mean particle sizes taught by Kumar as a starting point for optimizing the particle size distribution of rofecoxib for formulating a composition comprising micronized rofecoxib granules with an expectation of success, since the prior art establishes that particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula in both oral and topical formulations comprising rofecoxib.  Moreover, mean particle size distribution is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable mean particle size distribution would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed mean particle size distribution, the determination of the optimum or workable mean particle size distribution given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 42, 52, and 60 with a reasonable expectation of success.

Response to Arguments
Applicant argues:
Applicant wishes to clarify that the present claims recite solid dosage formulations using both a new dosage strength (17.5 mg) and a new solid dosage formulation of rofecoxib that is not taught or suggested in the prior art. In particular, each of the pending claims defines the new formulation by PK properties that it achieves following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age. The PK properties recited in the present claims clearly distinguish Applicant's formulation from the disclosure of the VIOXX® label. As explained in more detail below and by Dr. Bellatone, neither the 17.5 mg solid dosage formulation of rofecoxib nor the PK properties achieved by its administration as recited in the present claims is disclosed in the prior art. In addition, a skilled artisan would not have reasonably expected to be able to provide such a formulation with its attendant PK properties based on prior art solid dosage formulations of rofecoxib, such as VIOXX® tablets.  Applicant respectfully submits that consideration of the 17.5 mg dosage strength of rofecoxib and the PK properties recited in the present claims is required in assessing the nonobviousness of the pending claims under § 103. See, e.g., MPEP § 2143.03. Properly considered, the new 17.5 mg dosage strength and the recited PK properties distinguish the claimed formulations from those disclosed in the VIOXX® label, and establish the nonobviousness of the claims

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variable, i.e. a variable that achieves a recognized result.  The Examiner notes that the skilled artisan would recognize that modifying the amount of rofecoxib would have an effect on the physical and pharmacokinetic properties of the composition.   The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  The Examiner notes that in a review of the Aluja reference, it appears that high-performance liquid chromatography assay was utilized for the determination of rofecoxib in human plasma after oral administration (page 863, left, 2nd paragraph).  In a review of the instant specification, it appears that LC-MS/MS (liquid chromatography with tandem mass spectrometry) was utilized for the determination of rofecoxib in human plasma after oral administration (instant specification [0969]).  These are very different methodologies that may result in differences in measurements and results obtained.  Thus, the Examiner is unable to ascertain from the evidence provided if the differences in the data are due to differences in formulation or differences in testing techniques.


	Applicant argues:
As explained by Dr. Bellantone, the Final Office Action misunderstands how POSAs understand pharmaceutical compositions, unduly focusing on whether VIOXX® and the formulations exemplified in the Application have the same ingredients. But POSAs understand that ingredients alone do not define a pharmaceutical composition or its performance.  As Dr. Bellantone explains, the constituent components of a formulation are just one piece of the puzzle, and would generally not be sufficient to inform a POSA as to the "functional characteristics" of that formulation.  Indeed, POSAs understand that compositions with the same ingredients can provide different PK properties upon administration-the fact that two compositions have the same or similar ingredients provides little information to a POSA. Moreover, the specification makes clear that the composition of the VIOXX® label and claimed compositions are different, as they provide vastly different PK parameters. The Final Office Action appears to acknowledge that differences in properties arise from differences in how the composition is made and structured, stating that "[a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties." Final Office Action, pg. 35. However, the Final Office Action nonetheless conflates the VIOXX® composition and the claimed formulations. Given that the PK properties of the claimed compositions differ from those disclosed in the VIOXX® label, the compositions are necessarily distinct. And, Dr. Bellantone explains, "a POSA would understand the claimed dosage forms to be significantly different from other previously disclosed rofecoxib dosage forms, including VIOXX®." 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that as set forth above, the specification only provides data for a single example with 17.5 mg rofecoxib as claimed, this example contains the same or very similar components as those found in VIOXX.  Thus, it is unclear how the disclosed compositions differ from the commercially available formulation.  Applicant has not provided any evidence that the claimed compositions are distinct from those found in the art.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. In the instant case, compositions comprising different amounts of rofecoxib would be expected to possess different properties.  The Examiner notes that 25 mg VIOXX has a Cmax of 207 and AUC of 3286 as noted in the response.  A Cmax of 207 is within the range of instant claims 31-33, 44, and 55 and within the range of about 224 ng/ml of instant claims 34, 35, 45, 46, and 56, and an AUC of 3286 is within the range of claim 36 and 43.  An amount of 17.5 mg is not significantly different from 25 mg and one would expect that a composition comprising 17.5 mg rofecoxib would possess similar properties as one comprising 25 mg rofecoxib with the same components in similar amounts and ratios produced by the same process.  As set forth above, the claimed pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). The Examiner notes that in a review of the Aluja reference, it appears that high-performance liquid chromatography assay was utilized for the determination of rofecoxib in human plasma after oral administration (page 863, left, 2nd paragraph).  In a review of the instant specification, it appears that LC-MS/MS (liquid chromatography with tandem mass spectrometry) was utilized for the determination of rofecoxib in human plasma after oral administration (instant specification [0969]).  These are very different methodologies that may result in differences in measurements and results obtained.  Thus, the Examiner is unable to ascertain from the evidence provided if the differences in the data are due to differences in formulation or differences in testing techniques.


	Applicant argues:
	While a 17.5 mg rofecoxib product has never existed or been tested in humans, the claimed PK properties which define the new formulation are substantially higher than what a POSA would have expected to be able to achieve with a 17.5 mg solid dosage formulation of rofecoxib based on the disclosure of rofecoxib formulations. In particular, Applicant arrived at the claimed 17.5 mg solid dosage formulation of rofecoxib after seeing surprising and unexpected results in a human clinical study of a 25 mg tablet of its TRM-201 formulation disclosed in the Application-results that, prior to Applicant's study, would have been perceived as being in excess of what would have been reasonably expected based on the VIOXX® label.  In developing its TRM-201 product, Applicant sought to create a formulation that was bioequivalent/comparable to the previously approved 25 mg VIOXX® product. It was thus surprisingly and unexpectedly discovered that Applicant's 25 mg TRM-201 formulation tested in Examples 4 and 6 of the Application showed overwhelmingly higher Cmax and AUC values as compared to the results reported in the VIOXX® label after a single administration of each product in healthy humans.  Applicant next prepared and tested a 17.5 mg version of the same TRM-201 formulation in a second human clinical study, and found that this 17.5 mg solid dosage formulation could achieve a higher Cmax and a comparable AUC to the previously-marketed VIOXX® 25 mg tablet.  This unexpected and surprising result is further illustrated by comparison to PK values reported for VIOXX® in both the VIOXX® label and a 2003 publication that discloses an update on physicochemical, pharmaceutical, pharmacodynamic, and pharmacokinetic aspects of rofecoxib and reviews studies of certain rofecoxib tablets available at the time.  There is nothing in the prior art to suggest that the PK results achieved by Applicant and recited in the claims would have been reasonably expected by a POSA.  Not only are these values substantially higher than what one would have expected to be able to achieve based on the VIOXX® label, it is also unexpected that these parameters essentially enable matching the key PK parameters of a 25 mg VIOXX® tablet using 30% less active ingredient.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Instant claims 31-40, 43-50, and 53-58 are directed to a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof, and no additional components.
Instant claims 41, 51, and 59 require a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof and a disintegrant and no additional components.
Instant claim 42, 52, and 60 requires a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof  wherein the rofecoxib is present in specific particle sizes and no additional components.
MPEP 716.02(d) states:
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, data comparing TRM-201 25 mg Formulation to Vioxx® 25 mg tablet is not within the scope of the instant claims and thus is not commensurate in scope with the instant claims.  In a review of the specification, a composition comprising 17.5 mg tablet was tested and components were disclosed in Table 18.  The disclosed tablet comprises an intragranular component comprising rofecoxib, lactose monohydrate, microcrystalline cellulose, croscarmellose sodium, pigment blend yellow, and water and an extragranular component comprising croscarmellose sodium and magnesium stearate.

    PNG
    media_image1.png
    575
    706
    media_image1.png
    Greyscale

The solid formulation comprising 17.5 mg rofecoxib contains specific excipients in specific amounts.  Thus, data provided for the disclosed composition is not commensurate in scope with the instant claims.
	Applicant argues:
	The Office Action appears to take the position that the PK parameters recited in the claims are the inherent result of a 17.5 mg dosage form of rofecoxib that would have otherwise been obvious based on the VIOXX® label.  To establish inherent obviousness, the Office Action must demonstrate that the PK properties recited in the present claims are "necessarily present" in, or would be "the natural result" of using, a 17.5 mg solid dosage formulation that is obvious based on the cited references.  To the extent the Office Action assumes that all rofecoxib formulations having the same amount of active ingredient will have the same PK properties, that assumption is directly contradicted by the available data, specifically the PK results achieved across Applicant's two human clinical studies. In those studies, Applicant showed that a 25 mg tablet formulation of Applicant's TRM-201 formulation (which is embodied in the present claims) produced (1) an unexpectedly higher mean Cmax and AUC compared to the VIOXX® 25 mg tablets, and (2) unexpectedly different results based on gender and ethnicity than those reported in the VIOXX® label. These data alone preclude a finding of inherent obviousness. The Office Action otherwise provides no explanation as to why the claimed PK parameters would necessarily be present in or the natural result of a solid dosage formulation comprising 17.5 mg of rofecoxib.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that as set forth above, the specification only provides data for a single example with 17.5 mg rofecoxib as claimed, this example contains the same or very similar components as those found in VIOXX.  Thus, it is unclear how the disclosed compositions differ from the commercially available formulation.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. In the instant case, compositions comprising different amounts of rofecoxib would be expected to possess different properties.  The Examiner notes that 25 mg VIOXX has a Cmax of 207 and AUC of 3286 as noted in the response.  A Cmax of 207 is within the range of instant claims 31-33, 44, and 55 and within the range of about 224 ng/ml of instant claims 34, 35, 45, 46, and 56, and an AUC of 3286 is within the range of claim 36 and 43.  An amount of 17.5 mg is not significantly different from 25 mg and one would expect that a composition comprising 17.5 mg rofecoxib would possess similar properties as one comprising 25 mg rofecoxib with the same components in similar amounts and ratios produced by the same process.  As set forth above, the claimed pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  In a review of the instant specification, it appears that LC-MS/MS (liquid chromatography with tandem mass spectrometry) was utilized for the determination of rofecoxib in human plasma after oral administration (instant specification [0969]).  These are very different methodologies that may result in differences in measurements and results obtained.  Thus, the Examiner is unable to ascertain from the evidence provided if the differences in the data are due to differences in formulation or differences in testing techniques.

	Applicant argues:
	The Office Action fails to properly consider the scope and content of the prior art or articulate a motivation to modify the VIOXX® Label in a way that would produce the claimed solid dosage formulations.  Establishing obviousness requires articulation of a "reason that would have prompted" a person of ordinary skill in the art to combine elements from the prior art in a way that would produce the claimed compositions.  Instead of providing the requisite "reasoned explanation" of a motivation to combine, the Office Action states in conclusory fashion that "the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan."  This statement is an example of the type of unsupported conclusory statements of motivation that the Federal Circuit has held fail as a matter of law to meet the burden for demonstrating obviousness.  A proper obviousness analysis must take into account this critical event and the considerable amount of negative and unfavorable press surrounding VIOXX®, of which a person of skill in the art would have undoubtedly been familiar. Given the history of VIOXX®, it is perhaps not surprising that, until Applicant initiated its activities in 2016, no company sought to reintroduce a rofecoxib product to the market. The Office Action completely fails to acknowledge the impact of the market withdrawal of VIOXX® on one skilled in the art, and offers no explanation as to why, in November 2019, a skilled person would have been motivated to arrive at the present claims based on the VIOXX® label and have a reasonable expectation of success in doing so.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Vioxx® teaches VIOXX is administered orally and the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Vioxx® teaches Osteoarthritis, the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variable, i.e. a variable that achieves a recognized result.  Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
With regard to the argument that no company sought to reintroduce a rofecoxib product to the market, Ramana et al (Asian Journal of Pharmaceutics (AJP), 2014; 2(2):96-101), cited for evidentiary purposes, teaches a new approach: enhancement of solubility of rofecoxib (title); and β-CD enhances the solubility of rofecoxib, and by creating an acidic microenvironment around the drug molecules, solubility of rofecoxib can be enhanced further, which in turn will enhance the absorption of rofecoxib and produce a better pharmacological activity (abstract).  Thus, Ramana establishes that efforts for improving pharmacological activity and improving bioavailability of rofecoxib were continued even as of 2014.  Moreover, as noted in the response by Applicant, one of ordinary skill in the art would have knowledge of the potential negative side effects of rofecoxib.  Thus, in November 2019, a skilled person would have been motivated to optimize the amount of rofecoxib to obtain the lowest dose to treat the patient and reduce side effects.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

	Applicant argues:
	To establish a prima facie case of obviousness, the Final Office Action must articulate why a skilled person would have had a reasonable expectation of success in arriving at the claimed invention.  The Final Office Action offers no explanation as to why a skilled person would have had a reasonable expectation of success in achieving the mean Cmax plasma concentrations, mean plasma AUC0-∞ values, or the arithmetic mean plasma concentrations recited in the independent claims, or the specific combinations of these PK parameters recited in the dependent claims, based on a once daily solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variable, i.e. a variable that achieves a recognized result.  The Examiner notes that the skilled artisan would recognize that modifying the amount of rofecoxib would have an effect on the physical and pharmacokinetic properties of the composition.   The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  


	Applicant argues:
Applicant also respectfully submits that the USPTO has already acknowledged the 
nonobviousness of the subject matter presently claimed over an earlier version of the VIOXX® label that appears to be substantively identical to the VIOXX® label cited in the Final Office Action. In particular, what appears to be a 2002 version of the VIOXX® label was cited (along with other references, including Ahuja) in rejections under § 103 during the prosecution of the parent application, which included claims to methods for treating pain, fever, or inflammation in a human subject comprising orally administering to the subject once daily solid dosage formulations corresponding to those recited in the present claims. See Office Action, mailed June 25, 2020, in U.S.S.N. 16/867,514 (hereinafter "the '514 application"); Final Office Action, mailed Aug. 24, 2020, in the '514 application. However, after consideration of the arguments, unexpected results, and other objective indicia presented in that case and substantially reiterated herein, the examiner allowed that application.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that each application is carefully considered on its own merits. The fact pattern in one application may not be applicable in another. The Examiner cannot speak to the prosecution history and/or fact pattern of other applications. However, in the instant case, as set forth above, Vioxx® teaches a tablet for oral administration containing either 12.5 mg, 25 mg, or 50 mg of rofecoxib and the following inactive ingredients: croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide, all components which appear to be the same or very similar to those listed in Example 1 (Table 7); the lowest dose of VIOXX should be sought for each patient.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


	Applicant argues:
The Final Office Action fails to explain why a skilled person would be motivated to consult Boyong, a reference that focuses on a different active ingredient (bicalutamide), when preparing a solid dosage formulation of rofecoxib. As Dr. Bellantone explains, a POSA would understand that dosage forms including different APIs will often behave differently and can produce dissimilar PK profiles when administered to patients, and Boyong does not disclose any PK data for rofecoxib. Bellantone Decl.,   74. Moreover, as Dr. Bellantone explains, a POSA would expect different results from a focus on the particle size of granules of the API and a hydrophilic polymer as in Boyong, as compared with the particle size of rofecoxib (i.e., the API) recited in claims 42, 52, and 60. Id. Boyong therefore does not teach or suggest the PK parameters for rofecoxib recited in the present claims. Nor does the Final Office Action explain why a skilled person would consult Kumar, a reference about topical formulations, in this endeavor. As Dr. Bellantone explains, a POSA would not recognize the topical formulations disclosed in Kumar as relevant to the design of a solid dosage formulation of rofecoxib. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Boyong teaches composition comprising a granulate comprising rofecoxib wherein the excipients include croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, and microcrystalline cellulose and that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.  As set forth above, Kumar teaches that increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased and a formulation comprising micronized rofecoxib wherein the mean particle size is 9.51µ.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mean particle sizes taught by Kumar as a starting point for optimizing the particle size distribution of rofecoxib for formulating a composition comprising micronized rofecoxib granules with an expectation of success, since the prior art establishes that particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula in both oral and topical formulations comprising rofecoxib.  Moreover, mean particle size distribution is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable mean particle size distribution would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed mean particle size distribution, the determination of the optimum or workable mean particle size distribution given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,992 B1. Although the claims at issue are not identical, they are not patentably distinct from each other:
The instant claims are directed to a solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.
The previously allowed claims are directed to a method for treating pain, fever, or inflammation in a human subject, the method comprising orally administering to the subject once daily a solid dosage formulation comprising 17.5 mg of rofecoxib, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.  
The claims differ in that the instant claims are directed to a composition and the previously allowed claims are directed to a method of treatment comprising administering the same composition.  The composition of the previously allowed claims would anticipate the composition of the instant claims as they are directed to a composition having the same compound in the same amounts with the same pharmacokinetic properties.  
Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.


Conclusion
Claims 31-60 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628